      Case 1:17-cv-07431-WHP-DCF Document 69 Filed 03/04/19 Page 1 of 2



LTNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


NATAN LENJO,
                                                                    STIPULATION AND
                                                      Plaintiff,    ORDER OF DISMISSAL

                             -against-                              17 Civ.7431 (wHP)

ELENA LUI, LAUREN LIEBHAUSER, DIANA KEAM,
THOMAS LOMBARDO, and BING FONSECA-SABUNE,

                                                   Defendants.
                                                          '---- x


                WHEREAS, the parties have reached a settlement agreement and now desire to

resolve the remaining issues raised in this litigation, without further proceedings and without

admitting any fault or liability;

                NOWO THEREFORE'          IT IS HEREBY STIPULATED AND AGREED'                bY


and between the undersigned, that

        1.      The above-referenced action is hereby dismissed with prejudice; and
      Case 1:17-cv-07431-WHP-DCF Document 69 Filed 03/04/19 Page 2 of 2



       2.      Notwithstanding the dismissal of this action in accordance with this agreement,

the District Court shall continue to retain jurisdiction over this action for the purpose of

enforcing the terms of the settlement agreement reached between the parties and set forth in the

Stipulation of Settlement executed by the parties in this matter.


Dated:New York. New Y ork
      fhnrycl,'4t^    20r9


Natan Lenjo                                            ZACHARY W. CARTER
Plaintiff Pro Se                                       Corporation Counsel of the
70 West 95th Street, Apt 16E                             City of New York
New York, New York 10025                               At t orney   for   D efendant s F ons   ec   a-S ab une,
                                                         Lui, Lombardo, Keam, and Liebhauser
                                                       100 Church Street, 3'd Floor
                                                       New York, New York 10007
By:                                             By       9r14te /r??
       atan Lenjo
                                                       Matthew W. McQueen
                                                       As si st ant C orp or ati on C ouns el




                                                       SO ORDERED:




                                                       HON, WILLIAM H. PAULEY
                                                       UNITED STATES DISTRICT JUDGE

                                                       Dated:                             20t9




                                                 2
